DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The amendment filed 23 December 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows. Applicant has amended paragraphs 0019 and 0032 of the specification to include the word “molecular”. While Applicant states that there is support for the limitation in the priority document, this is not persuasive given that Applicant has not provided an English-language translation of the foreign priority document or identified where “molecular” can be found in the document (see MPEP 217 IIE).
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities:
[0019]: It is unclear what is meant by “high molecular polymer material filling material”.
[0032]: It is unclear what is meant by “high molecular polymer material filling material”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 4, Applicant amended claim 4 to recite “high molecular polymer”. While Applicant states that there is support for the limitation in the priority document, this is not persuasive given that Applicant has not provided an English-language translation of the foreign priority document or identified where “molecular” can be found in the priority document (see MPEP 217 IIE).

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, it is unclear what is meant by “a high molecular polymer material filling material”. If Applicant intended to mean a high molecular weight polymer material as the filling material, then claim 4 should be amended to reflect this in a manner that is supported by the instant specification.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0153467 A1, “Chang”) in view of Khanna et al. (High Strain Rate Behavior of Graphene Reinforced Polyurethane Composites, “Khanna”).

    PNG
    media_image1.png
    125
    599
    media_image1.png
    Greyscale
With respect to claim 1, Chang discloses a smart window, i.e. film, comprising a first soft resin layer 1, a first curing layer 11, a first conductive layer 3, a polymer dispersed liquid crystal layer 5, a second conductive layer 4, a second curing layer 21, and a second soft resin layer 2 ([0021-0022] and Fig. 1). Chang discloses that polymer dispersed liquid crystals have no specific direction in a normal state, i.e. are disordered without an electric field, but upon the application of an electric field, the crystals arrange to allow the passage of light ([0004]). Therefore, the conductive layers provide the electric field to align the liquid crystals of the layer 5, and so the layers 3/5/4 correspond to the intelligent film presently claimed. Further, Chang discloses the smart window produces the effect of changeable light transmission ([0002]), i.e. is an adjustable light-transmitting film. The first soft resin layer 1 corresponds to the protective film as claimed; the first conductive layer 3 corresponds to the front conducting layer as claimed; the polymer dispersed liquid crystal layer 5 corresponds to the middle component presently claimed; and the second conductive layer 4 corresponds to the rear conducting component presently claimed. Chang further discloses the thickness of 
Chang does not disclose wherein the polyurethane is a composite polyurethane.
Khanna teaches polyurethane composites having 0.5% and 1.0% by weight graphene have higher peak stress (see fourth paragraph under heading “Summary”).
Chang and Khanna are analogous inventions in the field of polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Chang to be the graphene-containing polyurethane composite of Khanna in order to provide a polyurethane film having higher peak stress (Khanna, “Summary”, fourth paragraph). While there is no explicit teaching from Chang in view of Khanna that the smart window is a high-temperature-resistant film, given that it is made of identical materials as the 
Regarding the waterborne polyurethane limitation, although there is no explicit teaching that the polyurethane is a waterborne polyurethane composite, given that the claim is directed to the final product, then no water would be present. Thus, the prior art meets the limitations of the claim.
Regarding the limitations involving attachment to a screen, there is no teaching that the film is “for attaching to a screen” as presently claimed. However, the recitation in the claims that the film is “for attaching to a screen” is merely an intended use. Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended  use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Chang in view of Khanna teaches an adjustable light-transmitting high-temperature-resistant ultrathin film as presently claimed, it is clear that the film of Chang in view of Khanna would be capable of performing the intended use, i.e. for attaching to a screen, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0153467 A1) in view of Khanna et al. (High Strain Rate Behavior of Graphene Reinforced Polyurethane Composites), hereinafter “modified Chang”, as applied to claim 1 above, and further in view of Cho et al. (KR 2018/0024827 A, “Cho”), Coleman (Plastics Additives), and the evidence provided by Berg (US 2003/0179557 A1) and Uprety et al. (US 2017/0150659 A1, “Uprety”). It is noted that the teachings of Cho are based off a machine translation of the reference included with the non-final Office action mailed 05 October 2020.
With respect to claims 2-3, modified Chang does not teach wherein the mass percentage of the waterborne polyurethane composite film is 1-3% polyvinyl alcohol; 30-50% polyurethane; 0.1-0.5% graphene; 1-1.5% metal powder; 0.1-0.2% curing agent; 1-2% organic toner; 0.2% coupling agent; and balance water, nor where the metal powder is mixed metal powder of iron powder and copper powder.
Cho teaches a laminate excellent in water and chemical resistance (page 1, lines 12-13). Cho teaches the laminate contains: conductive nanoparticles using a metal mixture of copper and iron in an amount of 0.002 to 5.0% by weight (page 2, lines 56-64), i.e. mixed metal powder; graphene in an amount of 0.002 to 5.0% by weight (page 2, lines 56-64); a thermosetting binder made of polyvinyl alcohol in an amount of 0.05 to 10% by weight (page 3, lines 87-88); a curing agent in an amount of 0.01 to 5% by weight (page 4, line 130). Cho further teaches the laminate contains a conductive polymer in an amount of 0.1 to 1% by weight (page 2, lines 67-75); as evidenced by Berg, toners include conductive polymers ([0101]). Thus, the conductive polymer corresponds to the organic toner presently claimed. Given the total amount of mixed 
Alternatively, Cho does not teach individual amounts of the mixed metal powder and graphene. However, it would have been obvious to one of ordinary skill in the art to choose equal amounts of each component, i.e. 0.001% - 2.5% each.
When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely… on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.’” In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Modified Chang and Cho are analogous inventions in the field of conductive laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane layer of modified Chang to contain the conductive metal nanoparticle mixture of copper and iron in an amount of 1 to 2%, graphene in an amount of 0.1 to 0.5%, polyvinyl alcohol in an amount of 1 to 3%, a curing agent in an amount of 0.1 to 0.2%, and the conductive polymer in an amount of 1% as taught by Cho in order to provide a laminate excellent in water resistance, chemical resistance, and sheet resistance in high temperature and high humidity environments (Cho, page 1, lines 12-16).
Modified Chang in view of Cho does not teach a coupling agent.
Coleman teaches coupling agents bond dissimilar materials together even in challenging environments, and increase the time it takes for dissimilar materials to fail in service (see page 427, section 23.11.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane coating of modified Chang in view of Cho to contain a coupling agent in order to provide a layer with increased time that it takes for dissimilar materials to fail in service (Coleman, page 427, section 23.11.1).
Regarding the amounts of the coupling agent and polyurethane, while there is no explicit teaching from the prior art regarding the amounts of these, it would have been obvious to one of ordinary skill in the art to use any amount of the coupling agent, including that presently claimed, in order to provide a provide a layer with increased time that it takes for dissimilar materials to fail in service (Coleman, page 427, section 23.11.1). As evidenced by Uprety, polyurethanes have suitable transmissive and protective properties (Uprety [0081]); therefore it would have been obvious to one of ordinary skill in the art to use any amount of polyurethane, including that presently claimed, in order to provide a layer with suitable transmissive and protective properties.
Regarding the amount of deionized water, given that the claims are directed to the final product and not a composition and that the water would be gone when the final product is made, it is the examiner’s opinion that the prior art meets the present claims.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0153467 A1, “Chang”) in view of Khanna et al. (High Strain Rate Behavior of Graphene Reinforced Polyurethane Composites, “Khanna”) as applied to claim 1 above and further in view of Kyu (Electrooptical Properties of Polymer-Liquid Crystal Mixtures).
With respect to claim 4, Chang discloses the layer 5, i.e. the middle component, is a polymer dispersed liquid crystal layer ([0021]) which is made from liquid crystals in a polymer ([0004]), i.e. having a liquid crystal body in a polymer filling material.
Chang in view of Khanna does not teach wherein the polymer is a high molecular weight polymer.
Kyu teaches that thermoplastics, which have a high molecular weight, are used as matrix polymers for polymer dispersed liquid crystals (page 560, 1st full paragraph).
Chang in view of Khanna and Kyu are analogous inventions in the field of polymer dispersed liquid crystals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer matrix of the polymer dispersed liquid crystal layer of Chang in view of Khanna to be made from a high molecular weight thermoplastic polymer as taught by Kyu in order to provide a polymer dispersed liquid crystal with desired shape, size, uniformity, and dispersion (Kyu, page 560, 1st paragraph).


Response to Arguments
Due to the amendments to claims 1-2, the 35 U.S.C. 112(b) rejections of claims 1-3 have been overcome and are therefore withdrawn. However, claim 4 remains rejected under 35 U.S.C. 112(b) since it is now unclear what is meant by a “high molecular polymer material”.
The specification remains objected to since it is now unclear what is meant by “high molecular polymer material”.
Applicant’s arguments, see pages 6-7, filed 23 December 2020, with respect to the rejections of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Uprety in view of Khanna, Cho, Coleman, Dahman, and the evidence provided by Walton and Berg have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Chang et al. (US 2017/0153467 A1) in view of Khanna et al. (High Strain Rate Behavior of Graphene Reinforced Polyurethane Composites), Cho et al. (KR 2018/0024827 A, “Cho”), Coleman (Plastics Additives), Kyu (Electrooptical Properties of Polymer-Liquid Crystal Mixtures), and the evidence provided by Berg (US 2003/0179557 A1) and Uprety et al. (US 2017/0150659 A1, “Uprety”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571) 272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/STEVEN A RICE/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787